         Case 2:17-cv-00489-LPL Document 154 Filed 09/30/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                  )
  HOLLY RICE, et al,
                                                  )
                                                        Civil Action No. 2:17-cv-00489
                                                  )
                             Plaintiffs,          )
                                                        Magistrate Judge Lisa Pupo Lenihan
                                                  )
                        v.
                                                  )
  MATT CANESTRALE CONTRACTING,                    )
  INC., et al,                                    )
                                                  )
                             Defendants.          )

                                             ORDER

        A Report of Mediation (ECF No. 153) was filed June 24, 2020, indicating a settlement has

been reached. While counsel indicates there are some issues with the settlement, it appears there

is no reason to keep this case open at this time, as the Court will retain jurisdiction over the case

for any issues that arise. Therefore,

        IT IS ORDERED this 30th day of September, 2020, that the Clerk of Court mark this case

CLOSED. Nothing contained in this order shall be considered a dismissal or disposition of this

action. Should further proceedings be required, either party may file a motion to re-open and this

case will proceed as if this order had not been entered.

      IT IS FURTHER ORDERED that the Court expressly retains jurisdiction in this matter to

consider any issue arising during the period when settlement is being finalized including, but not

limited to, enforcing settlement.



                                                              s/Lisa Pupo Lenihan
                                                              Lisa Pupo Lenihan
                                                              United States Magistrate Judge
cc:     All Counsel of Record.
